TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00027-CR


                                 Blair Beck McCall, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          NO. CR-15-0868, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               On February 12, 2021, appellant moved for rehearing in this appeal, and that

motion for rehearing remains pending in this Court. We abate this cause pending resolution by the

Court of Criminal Appeals of the motions for rehearing filed in Ortiz v. State, Nos. PD-1061-19,

PD-1362-18, __ S.W.3d __, 2021 WL 900673 (Tex. Crim. App. Mar. 10, 2021) (op., designated

for publication). We direct appellant to notify this Court of the Court of Criminal Appeals’

resolution by filing a letter with this Court within 30 days of that resolution, though appellee may

so inform this Court and this Court may reinstate this appeal on its own motion.



Before Justices Goodwin, Baker, and Kelly

Abated

Filed: June 9, 2021

Do Not Publish